IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


J.S.,                                           : No. 93 MM 2020
                                                :
                      Petitioner                :
                                                :
                                                :
               v.                               :
                                                :
                                                :
R.S.S.,                                         :
                                                :
                      Respondent                :


                                        ORDER



PER CURIAM

        AND NOW, this 2nd day of June, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.